NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

GEORGE SOULELLIS,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                    Case No. 2D17-2592
                                   )
MARKOS BAHAS,                      )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 20, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Pinellas County;
Walt Fullerton, Judge.

Michael Brundage of Brundage Law, PA,
Safety Harbor, for Appellant.

Jerry Theophilopoulos of Tarpon Springs,
Co-counsel for Appellee.

Charles Schropp of Schropp Law Firm,
Tampa, Co-counsel for Appellee.


PER CURIAM.


              Affirmed.


KELLY, SLEET, and BADALAMENTI, JJ., Concur.